Exhibit 10.4

MeadWestvaco Corporation

Service Based Restricted Stock Unit Awards in 2009 – Terms and Conditions

 

1. Eligibility: Executive employees designated by the Compensation and
Organization Development Committee (the “Committee) as recommended by
management.

 

2. Plan: Awards of restricted stock units shall be made under the 2005
MeadWestvaco Corporation Performance Incentive Plan, as amend and restated.

 

3. Terms: A restricted stock unit award will be evidenced by terms and
conditions by which the Company authorized to issue a specified number of shares
to the participant upon the expiration of the vesting period, subject to
applicable tax withholding requirements. The terms and conditions attached to
such grant are described below.

 

4. Certificate Delivery: The participant shall not be entitled to receive
delivery of shares underlying the award until the expiration of the vesting or
restriction period.

 

5. Voting Rights: The participant shall have no voting rights with respect to an
award of restricted stock units.

 

6. Dividends: The participant shall be credited with dividend equivalents as
declared which shall be used to purchase new units and ultimately settled in
shares at the expiration of the vesting period.

 

7. Automatic Forfeiture: A restricted stock unit award will automatically be
forfeited under the following circumstances:

 

  a. Employment of the participant is terminated for “gross misconduct.” Gross
misconduct is defined as (i) fraud, misappropriation or embezzlement;
(ii) engaging in conduct that is demonstratively and materially injurious to the
Company; (iii) gross or intentional neglect of duties or responsibilities as an
employee; or (iv) gross or intentional violation of the Company’s policies and
procedures; or

 

  b. Participant renders services, directly or indirectly, to any third party
engaged in competition with the Company.

 

  c. Committee requires recoupment of award in accordance with Company
Recoupment Policy.

 

8. Restricted stock unit awards shall not be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of during the vesting or restriction
period.



--------------------------------------------------------------------------------

9. Vesting or restriction period: Awards of restricted stock units vest upon the
third anniversary date of the award assuming continued employment by the
participant. If a participant terminates employment prior to this time, the
award shall be forfeited and all rights of the participant to such award shall
terminate; provided, however, that a restricted stock unit award shall be
subject to the following termination provisions:

 

  a. If a participant terminates employment on account of death, disability or
retirement prior to the third anniversary date of the award, a pro rata portion
of the award shall immediately vest in one-year increments from the date of
grant and any remaining portion shall be cancelled;

 

  (i) The term retirement shall mean retirement at or after age 65 (or 62 with
20 years of service) under the terms of the Company’s qualified retirement
plans; and

 

  (ii) The term disability shall mean permanently and totally disabled under the
terms of the Company’s qualified retirement plans.

 

  b. If a participant’s employment terminates involuntarily by reason of a
divestiture of a business, by mutual agreement or by reason of a job elimination
prior to the third anniversary of the date of the award, but after the first
anniversary of the date of the award, a pro rata portion of the award shall vest
on the date of termination of employment in one-year increments from the date of
the grant and any remaining portion shall be cancelled;

 

  c. In the event of a business combination including a Change of Control, the
terms and conditions of the 2005 MeadWestvaco Performance Incentive Plan shall
control.

 

10. Tax Treatment: A participant may satisfy any tax withholding obligations
arising upon settlement of the restricted stock unit award by (a) delivery of a
certified check to the company, (b) authorizing the company to withhold shares
otherwise issuable as part of the award, (c) tendering shares previously
acquired to the company, or (d) authorizing the company to sell a portion of
shares otherwise issuable as part of the award in an amount necessary to
generate sufficient cash to satisfy the withholding obligation. If the Company
receives no instruction from the participant with respect to alternative means
to satisfy his or her tax withholding obligation, the obligation shall be
satisfied by withholding shares from the participant’s award.

 

2